                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



 MARK SHAWN FEATHERS,                            Case No.: 1:15-cv-00090-DAD-SKO (PC)

               Plaintiff,                        ORDER & WRIT OF HABEAS CORPUS
                                                 AD TESTIFICANDUM, TO APPEAR BY
         v.                                      VIDEO CONFERENCE, MARK SHAWN
                                                 FEATHERS, CDCR# P-16781
 SHERMAN,
                                                 DATE: FEBRUARY 28, 2019
               Defendant.                        TIME: 1:00 P.M.

Mark Shawn Feathers, CDCR # P-16781, a necessary and material witness in a settlement
conference in this case on February 28, 2019, is confined in California Medical Facility (CMF),
in the custody of the Warden. In order to secure this inmate’s attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate,
by video conference, before Magistrate Judge Erica P. Grosjean at the U. S. District Court, 2500
Tulare Street, Fresno, California 93721 in Courtroom #10 on February 28, 2019, at 1:00 p.m.

                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above, by video conference, to testify at the
time and place above, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian
with a copy of this writ.

IT IS SO ORDERED.

Dated:    January 15, 2019                                 /s/   Sheila K. Oberto             .
                                                 UNITED STATES MAGISTRATE JUDGE
